DETAILED ACTION

This is the initial Office action based on the application filed on September 1, 2020. Claims 1-20 are currently pending and have been considered below.


Terminal Disclaimer
The terminal disclaimer filed on February 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,776,434 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


ALLOWANCE
Claims 1-20 are allowed over the prior art made of record.
Relevant prior art such as Pasca (8,719,244) describes at least an index with key value pairs, Nath (7,818,117) discloses extracting paragraphs and inserting them into documents and Liu et al (2015/0046801) discloses inserting paragraphs into documents.
However, relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 11 and 20:
“searching indexed data for information related to the real property, the indexed data comprising multiple key-value pairs (KVPs) and associated sentences or paragraphs 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163